— Appeal by the defendant from an order of the Supreme Court, Kings County (Marras, J.), dated December 16, 2010, which, after a hearing, designated him a level three sexually violent offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
The Supreme Court properly determined that the assessment of 15 points under risk factor 11 (Drug or Alcohol Abuse-History of Abuse), was supported by clear and convincing evidence. Specifically, based upon the case summary and probation report *611relied upon by the hearing court (see People v Mingo, 12 NY3d 563, 571 [2009]; People v Lewis, 37 AD3d 689 [2007]), the defendant had a history of substance abuse, and further, the defendant had admitted that his marijuana use may have caused him to commit one of the underlying offenses (see People v Robinson, 55 AD3d 708 [2008]). Additionally, the assessment of 10 points under risk factor 13 (Conduct while confined/supervised-Unsatisfactory) was supported by clear and convincing evidence. The defendant’s unsatisfactory conduct during his incarceration was established by the case summary, which revealed that he recently committed a tier III disciplinary violation (see People v Mabee, 69 AD3d 820, 821 [2010]). Thus, the Supreme Court properly designated the defendant a level three sexually violent offender. Florio, J.E, Dickerson, Sgroi and Miller, JJ., concur.